The hearing panel found that Crawford fulfilled the
                 requirements of SCR 116 for an attorney seeking reinstatement and
                 demonstrated by clear and convincing evidence that he has the moral
                 qualifications, competency, and learning in law required for readmission
                 to the practice of law. The panel further found that Crawford's
                 resumption of the practice of law would not be detrimental to the integrity
                 and standing of the bar, to the administration of justice, or to the public
                 interest.
                             The panel recommended that Crawford be reinstated, and
                 pursuant to this court's November 10, 2014, order, that Crawford be
                 subject to the following amended conditions upon reinstatement: (1)
                 Crawford shall refrain from engaging in any substance abuse of any kind,
                 including alcohol and drugs, and shall refrain from gambling for as long as
                 he remains a licensed attorney; (2) Crawford shall be mentored for a
                 period of three years, and that Robert Dickerson be appointed as
                 Crawford's initial mentor. If Mr. Dickerson is unwilling or unable to serve
                 in that capacity, then an alternative mentor will be selected with the
                 approval of the State Bar. Crawford will fully cooperate with the mentor;
                 (3) Crawford will submit semi-annual reports to the State Bar until full
                 restitution is made. The reports will indicate the status of his restitution
                 payments and include a verified oath regarding Crawford's abstinence
                 from any and all substance abuse and gambling; (4) for the first two years
                 following reinstatement, Crawford shall not engage in the solo practice of
                 law. Crawford shall work in affiliation with and under the supervision of
                 an established law office, and may not be the signatory on any trust and/or
                 operating account; (5) if Crawford elects to open his own practice at the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                end of two years, then Crawford's mentor shall review his trust and
                operating accounts regularly for the final year of mentoring and ensure
                that Crawford's salary restriction complies with the terms referenced
                herein; (6) Crawford shall receive an annual salary of no more than
                $25,000, with an increase of 5% each calendar year thereafter until full
                restitution is made. The remainder of Crawford's salary shall go toward
                restitution. Once full restitution is made, the salary cap shall be removed.
                In the event of an emergency, Crawford may apply to the State Bar for
                additional funds on a case-by-case basis and the State Bar shall have
                absolute discretion whether to grant or deny the request, including to
                grant the request for a different amount than requested; and (7) Crawford
                shall pay the costs of the reinstatement proceeding within one year of
                reinstatement.
                             SCR 116(2) requires that an attorney seeking reinstatement
                demonstrate, by clear and convincing evidence, that he or she "has the
                moral qualifications, competency, and learning in law required for
                admission to practice law in this state, and that his or her resumption of
                the practice of law will not be detrimental to the integrity and standing of
                the bar, to the administration of justice, or to the public interest."
                             Having reviewed the record and the documents on file in this
                matter, we conclude that clear and convincing evidence supports the
                panel's findings and conclusions. We therefore approve the panel's
                recommendation that the petition be granted subject to conditions.
                However, this court imposes the additional condition that Crawford
                continue his gambling recovery efforts including regular attendance at
                Gamblers Anonymous, alumni, and aftercare meetings. Crawford's
                compliance with this condition shall be included in his semi-annual

SUPREME COURT
         OF
      NEVADA
                                                        3
(0) 194(7A
                reporting to the State Bar. Accordingly, Douglas Crawford is hereby
                reinstated to the practice of law, subject to the conditions set forth above.
                Crawford shall pay the costs of the reinstatement proceeding within one
                year of this order. See SCR 120.
                            It is so ORDERED. 2



                                            A-36tA              , C.J.
                                        Hardesty



                                                           Cherry


                                                                                       J.
                Gibbons




                      2Crawford's motion, filed in Docket No. 51724, to recall the
                remittitur and for leave to file a motion to modify suspension is denied as
                moot.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                DOUGLAS, J., with whom, SAITTA, J., agrees, dissenting:
                            I am concerned with the lack of restitution paid by Crawford
                to date. In addition, the condition providing that Crawford shall receive a
                stipulated salary until the restitution is paid in full appears to be largely
                unworkable and a potential hindrance to Crawford's recovery efforts.
                Because of these concerns, I would deny reinstatement at this time.
                Therefore, I dissent.


                                                                                    J.



                I concur.
                      , •



                Saitta




                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      Michael J. Warhola, LLC
                      State Bar of Nevada/Las Vegas
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA


(0) I947A